IN THE SUPREME COURT OF THE STATE OF NEVADA


                     PETER JASON HELFRICH,                                   No. 84816
                     Petitioner,
                     vs.
                     THE FIFTH JUDICIAL DISTRICT                                   FILED
                     COURT OF THE STATE OF NEVADA,
                     IN AND FOR THE COUNTY OF NYE;                                 JUN 1 7 2022
                     AND THE HONORABLE DAVID R.                                 ELIZABETH A. BROWN
                                                                              CLERK     FREW COURT
                     GAMBLE, SENIOR JUDGE,
                                                                              BY
                     Res s ondents.                                                DEPUTY CLERK



                                           ORDER DENYING PETITION

                                 This is a pro se original petition for a writ of mandamus seeking
                     an order that would compel the district court to rule on petitioner's pending
                     petition for a writ of habeas corpus.
                                 A writ of mandamus is available to compel the performance of
                     an act that the law requires as a duty resulting from an office, trust, or
                     station or to control an arbitrary or capricious exercise of discretion. See
                     NRS 34.160; Int'l Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev.
                     193, 197, 179 P.3d 556, 558 (2008). Whether a petition for extraordinary
                     writ relief will be entertained rests within this court's sound discretion.
                     D.H. Horton, Inc. v. Eighth Judicial Dist. Court, 123 Nev. 468, 474-75, 168
                     P.3d 731, 736-37 (2007). Petitioner bears the burden of demonstrating that
                     extraordinary relief is warranted. Pan v. Eighth Judicial Dist. Court, 120
                     Nev. 222, 228, 88 P.3d 840, 844 (2004). Further, it is petitioner's
                     responsibility to provide this court with all documents essential to
                     understand the matters set forth in the petition. NRAP 21(a)(4).
                                 Having reviewed the petition and the limited documents
                     provided in support by petitioner, we conclude, without reaching the merits
SUPREME COURT
     OF
   NEVADA

40) I 947A   4601)
of any claims, that petitioner has failed to meet his burden of demonstrating
that extraordinary relief is warranted. Moreover, to the extent that
petitioner complains that his district court filings remain unresolved, we
are confident that the district court will resolve all pending matters as
expeditiously as its calendar allows. Accordingly, we
            ORDER the petition DENIED.


                                                                 C.J.
                                   Parraguirre


                                         hh-L (X)1,4-t,\           J.
                                   Hardesty



                                          414C4--0                 J.
                                   Stiglich



cc:   Chief Judge, Fifth Judicial District Court
      Peter Jason Helfrich
      Nye County Clerk




                                     2